The opinion of the Court was delivered by
Mr. Justice Gary.
This is an action to foreclose a mortgage executed by the defendant, W. D. Fowler, in favor of the plaintiff. The judgment creditors of W. D. Fowler were made parties, and. in answering the, complaint certain of them allege that two deeds by W. D. Fowler to *120his wife, conveying the most valuable portion of his property, a deed which he caused to be made to his daughter, Nora Fowler, and two confessions of judgment to his brother and son, were fraudulent and void, both under the \Statute of Elizabeth and the assignment act. The mortgage of the plaintiff is not contested. These transactions are set forth in detail in the report of the master, who sustained the allegations of fraud, in his findings of fact. His Honor, the Circuit Judge, while differing with the master in some of his findings of fact, nevertheless sustained his conclusion that the instruments of writing heretofore mentioned were fraudulent, null and void.
1 The appellants filed numerous exceptions, which it will not be necessary to consider in detail, as the practical question in the case is whether the deeds and confessions of judgment were fraudulent, null and void for the reasons hereinbefore stated. For the reasons stated by the Circuit Judge in his decree, this Court agrees with him that the deeds to W. D. Fowler’s wife and to Nora Fowler, his daughter, are fraudulent, null and void.
2 We do not, however, agree with him in regard to the confessions of judgment to J. W. Fowler and W. E. Fowler. It appeared that when W. D. Fowler was being sued, he had prepared in January, 1897, two confessions of judgment, one of which was .to his son, W. F. Fowler, in which the amount was left blank, but which was afterward filled out and signed by W. D. Fowler. The other, as hereinbefore stated, was to his brother, Jno. W. Fowler. Although prepared beforehand, these confessions of judgment were not to be entered so as to take priority over other judgment creditors, and in fact they were not entered until the first of April, 1897, when other judgments were entered. His Honor, the Circuit Judge, says: “I am satisfied from the testimony that he owed his brother and son all that they claimed by their respective judgments.” The testimony shows that the brother and son, instead of attempting to get an undue preference, only wished to be *121placed on an equal footing with the other creditors, but not to hinder, delay or defraud them. The Circuit Judge, therefore, erred in setting aside the said confessions of judgment.
3 The appellants contended also that the Court erred in assuming jurisdiction over land in West Virginia by directing title thereto to be cancelled. This question is settled against the appellant by Ep. Ch. v. Wiley, 2 Hill’s Ch., 584, and Cole v. Cunningham, 133 U. S., 107.
The respondents’ additional grounds upon which they asked that the judgment should be affirmed are disposed of by what has been said in considering the other exceptions.
It is the judgment of this Court, that the judgment of the Circuit Court - be modified in the particulars herein mentioned.